Citation Nr: 1739581	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13 - 26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include all possible diagnoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from May 2, 1978, to May 29, 1984.  He also had active duty service from May 29, 1984, to January 13, 1986 under "other than honorable conditions."  The Veteran was administratively discharged from service on August 13, 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 7, 2016, videoconference hearing and a transcript of this hearing is of record.

By way of background, the RO denied reopening of the claim for service connection for depression in March 2010, and reaffirmed that denial in July 2012.  In July 2011, the RO denied entitlement to service connection for post-traumatic stress disorder (PTSD).  In June 2012, the Veteran filed a notice of disagreement as to the denial of the claim of service connection for PTSD.  He filed a notice of disagreement regarding denial of reopening of the claim for service connection for depression in August 2012. Both notices of disagreement were timely, and the issues were combined into a single appeal and adjudicated together in the July 2013 statement of the case, from which the Veteran perfected the current appeal.

The scope of the Veteran's claims for depression and post-traumatic stress disorder include any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record- including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on Clemons and the evidence of record, particularly the Veteran's statements regarding his disability, the Board has expanded the claim to include all possible psychiatric diagnoses, as reflected above.  As the Veteran had concurrent acquired psychiatric claims at issue, reopening of his depression claim is unwarranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The issue of whether the Veteran is entitled to service connection for an acquired psychiatric disability is remanded for further development.

During his initial period of enlistment, the Veteran suffered the loss of his mother.  He claims that his initial six years of service were unremarkable with any problems not being important enough to warrant removal from the Army.  In fact, the Veteran was awarded two Good Conduct Medals in that period of time and selected to go before the promotion board.  He states that the emotional consequences of his mother's loss resulted in discipline issues during his time in Germany that are a marker for the severe depression he suffered through.  Military records document numerous incidences during the Veteran's tour in Germany.  The Veteran also states that he reported to a psychiatrist during that time; clinical notes are not of record.  At his hearing, the Veteran reported a history of drug use that began during his time at the Vancouver Barracks and marked the end of his military career.  He was later arrested and imprisoned for an unrelated crime.  The Veteran was incarcerated for six months before he was administratively discharged from the Army.   He reports that he was diagnosed with depression by both the psychiatrist he saw in-service and during his time in prison.

The Veteran's entrance examination is negative for markers of psychiatric illness, and the presumption of soundness attaches.  The Board notes that his application for enlistment documents a history of marijuana use and an arrest for harassment.  The Veteran's post-service treatment records document various psychological disorders.  A 2006 VA examiner diagnosed the Veteran with major depressive disorder, anxiety disorder with possible delusional qualities, polysubstance abuse in treatment, and schizoid and antisocial personality tendencies.  However, he opined that none of these conditions incepted in service or were aggravated by service.  Private psychiatric examinations from 2000 and 2004 are also of record, but a connection between an in-service event and the Veteran's current psychiatric disabilities is absent.

Given the Veteran's statements and his current psychiatric disabilities, the Board believes another medical opinion is required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA and private psychiatric treatment records.

2.  Schedule the Veteran for a VA examination to determine whether it is as likely as not (50 percent or greater) that he has an acquired psychiatric disability causally related to an in-service injury or event.  The examiner should consider the Veteran's lay statements and all pertinent evidence of record when looking for markers of in-service trauma.  In addition, if the answer to the first question is yes, the examiner should comment on whether the disability was due to the Veteran's first, honorable period of service, May 2, 1978, to May 29, 1984 or his second, other than honorable period of service, May 29, 1984, to January 13, 1986.  

The examiner's attention is drawn to the Veteran's September 2016 hearing testimony, medical treatment records from the Department of Corrections furnished by the Social Security Administration, and his military personnel records. 

The VA examiner is reminded that the Veteran is presumed sound upon entrance into the Armed Forces and he remained a member of the Armed Forces until administratively discharged in August 1986.  The VA examiner is advised that any doubt as to source of symptoms is to be resolved in the Veteran's favor.

All opinions are to be supported by a thorough explanation.

3.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

